Citation Nr: 0309636	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  01-06 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for an acquired psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1960 to October 
1962.

This case is before the Board of Veterans' Appeals in 
connection with a June 2000 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
veteran testified at a personal hearing at the RO in October 
2002.

The Board notes that in his July 2001 correspondence with the 
RO, the veteran appears to possibly be raising a claim for 
dental benefits.  The Board hereby refers this matter to the 
RO for consideration and any appropriate action.

Although the RO has described the disability at issue as a 
"nervous condition," the Board believes that it is more 
appropriate to refer to the disorder as an acquired 
psychiatric disability.  


FINDINGS OF FACT

1.	By way of an October 1994 rating decision, the RO 
determined that new and material evidence had not been 
received to reopen the veteran's claim for service 
connection for an acquired psychiatric disability; 
although the veteran filed a timely notice of 
disagreement, he did not file a substantive appeal within 
the required time limits after receiving a statement of 
the case.

2.	Evidence received since the October 1994 rating decision 
when considered alone or together with all of the 
evidence, both old and new, is not so significant that it 
must be considered to fairly decide the merits of the 
veteran's claim.


CONCLUSIONS OF LAW

1.	The October 1994 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.	Evidence received since the October 1994 rating decision 
is not new and material, and the veteran's claim of 
entitlement to service connection for an acquired 
psychiatric disability has not been reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This newly enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2002).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim. Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection.  A March 2001 RO letter, a November 2002 
RO letter, and a December 2002 Supplemental Statement of the 
Case informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefit sought and 
advised him of the types of evidence VA would assist him in 
obtaining as well as his responsibilities in connection with 
identifying and obtaining evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board therefore finds 
that the notice requirements of the new law and regulation 
have been met.

The record includes service medical records and private 
medical records.  The Board acknowledges that a VA 
examination and opinion have not been obtained.  However, the 
record does include medical evidence of the veteran's 
condition during service and a report of medical examination 
at the time of separation from active duty service.  The 
service medical records contain two isolated complaints of 
nervousness, but the report from the veteran's separation 
examination in September 1962 does not note any complaints of 
nervousness or any psychiatric condition, nor was any nervous 
or psychiatric disorder diagnosed after clinical examination.  
In addition, no supporting medical evidence of any type of 
psychiatric disorder has been submitted since the 1994 rating 
decision.  Under such circumstances any medical etiology 
opinion would be purely speculative.  The current medical 
evidence is sufficient to decide the claim and action to 
obtain a VA examination and etiology opinion is therefore not 
necessary.  38 C.F.R. § 3.159(c)(4).  Moreover, no additional 
pertinent evidence has been identified by the veteran as 
relevant to this issue.  Under these circumstances, the Board 
finds no further action is necessary to assist the veteran 
with the claim.

New and Material Evidence

By way of an October 1994 rating decision, the RO denied the 
veteran's attempt to reopen his claim for entitlement to 
service connection for an acquired psychiatric disability.  
The claim was denied for lack of new and material evidence.  
The RO sent notice of the decision to the veteran, the 
veteran filed a timely notice of disagreement and the RO 
issued a statement of the case.  However, a substantive 
appeal was not received within the required time limit in 
order to perfect the veteran's appeal.  Therefore, the 
October 1994 rating decision became final.  38 U.S.C.A. 
§ 7105(c).  However, if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, VA must reopen the claim and review its former 
disposition.  38 U.S.C.A. § 5108.  

New and material evidence is defined by regulation.  New and 
material evidence is evidence not previously submitted which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  The Board notes here that the 
provisions of 38 C.F.R. § 3.156(a) were recently amended.  
See 66 Fed. Reg. 45620-45632 (August 29, 2001).  However, the 
amended version is only applicable to claims filed on or 
after August 29, 2001.  The change in the regulation 
therefore does not impact the present case.

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Id. at 1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.  However, the "benefit of the doubt doctrine" does 
not apply to the preliminary question as to whether new and 
material evidence has been received to reopen a claim.  
Martinez v. Brown, 6 Vet.App. 462 (1994).

The Board has a jurisdictional responsibility to determine 
whether a claim previously denied by the RO is properly 
reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed.Cir. 
2001).  Accordingly, the Board must initially determine 
whether there is new and material evidence to reopen the 
claim for service connection for a psychiatric disorder.

Evidence of record at the time of the October 1994 rating 
decision consists of a statement from the veteran stating 
that he wanted to file a claim for an acquired psychiatric 
disability, VA treatment records from December 1992 to 
October 1993 regarding treatment for gingivitis, hernia and 
degenerative joint disease, and a court document from 
February 1993 which states that a determination on the 
veteran's competency could not be made until additional 
information was considered.  

Evidence received since the October 1994 rating decision 
consists of reports from Dr. Gurrea and Dr. Sierra from 
January and February 2000 regarding the veteran's skin 
condition, a copy of a "nonpenal" certificate, a VA 
examination report from September 1997 regarding a spinal 
examination, a VA examination report from March 1998 
regarding a chest X-ray, a medical record from December 1998 
regarding a back keloid, a copy of a Social Security 
Administration decision regarding granting the veteran 
benefits based on his inability to lift more than 20 pounds, 
a November 1997 VA medical examination which contained 
diagnoses for a well-healed herniorraphy, lumbar spondylosis, 
low back pain, right knee tendonitis and obesity, and a July 
1997 medical report regarding the veteran's hernia operation.  
The veteran also offered testimony at an October 2002 
hearing.

In reviewing the evidence of record received since the 1994 
decision, the Board finds that many items of evidence are new 
since they were not of record in 1994.  However, the items 
pertaining to unrelated medical conditions are not relevant 
to the issue at hand which is whether or not the veteran has 
an acquired psychiatric disability that is related to his 
active duty service.  The Board notes that the veteran's 
testimony was relevant this underlying question, but his 
testimony merely reiterated the same factual claims he had 
advanced previously and added nothing new to the record.  The 
testimony was therefore also not new and material.  The basis 
of the prior denials was that an acquired psychiatric 
disability was not manifested during service or for a number 
of years after discharge from service.  What is necessary to 
reopen the veteran's claim is new evidence which contributes 
to a more complete picture of the circumstances surrounding 
the origin of his psychiatric disability.  The evidence 
submitted since October 1994 does not add anything to the 
record that was not already known.  Therefore, the Board does 
find that new and material evidence has not been received.  
38 U.S.C.A. § 5108, 38 C.F.R. § 3.156(a).  Therefore, the 
claim for entitlement to service connection for an acquired 
psychiatric disability is not reopened.


ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

